DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 10/31/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park US 2015/0036074 in view of Bi CN-113568082 and further in view of Que US 2022/0279100.
Regarding claim 1, Park teaches a display device, comprising: a display panel device (see fig. 10-12); a frame (200) configured to hold the display panel device at a front of the frame; and a polarizer film (110) affixed to a first surface of the display panel device (100), the polarizer film including an extended portion extending beyond an outer edge of the display panel device, wherein the extended portion (EA) is attached to the frame to retain the display panel device to the frame, the extended portion extending from the front of the frame, along a side of the frame and to a back of the frame (see fig. 12). Park does not explicitly teach the polarizer film including a top protective layer (fig. 6 800), a first polarizer protective layer (300) adjacent to the top protective layer, a polarizer layer (100) adjacent to the first polarizer protective layer, and a second polarizer protective layer (700) adjacent to the polarizer layer.  Bi teaches a polarizer film including a top protective layer, a first polarizer protective layer adjacent to the top protective layer, a polarizer layer adjacent to the first polarizer protective layer, and a second polarizer protective layer adjacent to the polarizer layer for providing additional protection.  Bi teaches other embodiments with only a single or two protective layers but indicates offering varying levels of protection (see figs 4 and 5).  Thus it would have been obvious to one of ordinary skill in the art to modify Park in view of Bi to provide additional protection.
Park and Bi do also do not teach the polarizer film including a printed portion on a bottom surface of the polarizer film.  Que teaches forming printing on a bottom surface to form for a frame or light shield (see [0027].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Park and Bi in view of Que to for a frame or light shield.
	Regarding claim 3, Park teaches the polarizer film includes a first layer of polarizing material (111) adjacent to the first surface, and a second layer (112) of protective material opposite to the first surface.
Regarding claim 4, Park teaches the extended portion includes only the second layer (112 (see fig. 10b).  It is not clear if this precludes a fastener however assuming it does not as “only the second layer” it would have been obvious to use a fastener to attach the extended portion as it could reduce cost and possibly simplify processing time to omit the adhesive layer as a matter of obvious design choice.
	Regarding claim 5, Park teaches  the polarizer film includes a third layer of adhesive material, wherein the polarizer film is affixed to the first surface by the third layer ([0053] adhesive).
	Regarding claim 6, Park teaches the extended portion includes the second layer and the third layer ([0053]).
	Regarding claim 7, Park teaches the extended portion is attached to the frame by the third layer ([0053] adhesive).
	Regarding claim 8, Park teaches a second surface of the display panel is affixed to a mounting surface of the frame (200).
	Regarding claim 10, Park teaches a method, comprising: inserting a display panel device (fig. 10 ) into a frame (200)  configured to hold the display panel device; affixing a polarizer film (110) to a first surface of the display panel device, the polarizer film including an extended portion(EA) extending beyond an outer edge of the display panel device; and attaching the extended portion to the frame to retain the display panel device to the frame [0053].  Park does not explicitly teach the polarizer film including a top protective layer (fig. 6 800), a first polarizer protective layer (300) adjacent to the top protective layer, a polarizer layer (100) adjacent to the first polarizer protective layer, and a second polarizer protective layer (700) adjacent to the polarizer layer.  Bi teaches a polarizer film including a top protective layer, a first polarizer protective layer adjacent to the top protective layer, a polarizer layer adjacent to the first polarizer protective layer, and a second polarizer protective layer adjacent to the polarizer layer for providing additional protection.  Bi teaches other embodiments with only a single or two protective layers but indicates offering varying levels of protection (see figs 4 and 5).  Thus it would have been obvious to one of ordinary skill in the art to modify Park in view of Bi to provide additional protection.
	Regarding claim 12, Park teaches the polarizer film includes a first layer (111 fig. 10b) of polarizing material adjacent to the first surface, and a second layer of protective material(112) opposite to the first surface.
	Regarding claim 13, Park teaches the extended portion includes only the second layer (112 see fig. 10b).
	Regarding claim 14, Park the polarizer film includes a third layer of adhesive material, wherein the polarizer film is affixed to the first surface by the third layer [0053].
	Regarding claim 15, Park teaches the extended portion includes the second layer and the third layer [0053].
	Regarding claim 16, Park teaches the extended portion is attached to the frame by the third layer [0053].
	Regarding claim 17, Park teaches a second surface of the display panel is affixed to a mounting surface of the frame (via 200a).
	Regarding claims 9 and 18, Park teaches the second surface is affixed to the mounting surface by a strip of buffer pad (200a).  Park does not teach the buffer pad is a double sided adhesive tape however both are commonly used to interchangeably for this purpose and considered obvious over one another in this instance and examiner takes official notice of this.

Claim 2, 11, 19- 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bi and further in view of Horiguch US 2016/0011364.
Regarding claim 2 and 11, Park teaches all the limitations of claim 2 except the extended portion is attached to the frame by a fastener.  Park does teach the attachment (see fig. 10) but does not show a fastener.  Horiguchi teaches optical films fixed to frame elements via fastener (see fig. 2-6 element 62).  It would be considered a matter of obvious design choice to use a fastener to further strengthen the bonding of the extended portion to the frame.
Regarding claim 19, Park teaches a display device, comprising: a display panel device; a frame (200 fig. 10-12) configured to hold the display panel device at a front of the frame; and a polarizer film (fig. 10 110) affixed to a first surface of the display panel device, the extended portion extending form the front of the frame along a side of the frame and to a back of the frame (see fig. 12), the polarizer film including an extended portion(EA) extending beyond an outer edge of the display panel device, wherein the extended portion is attached to the frame (200) to retain the display panel device to the frame and wherein a second surface of the display panel is affixed to a mounting surface of the frame (200).
Park does not teach extended portion is attached to the frame by a fastener.  Park does teach the attachment (see fig. 10) but does not show a fastener.  Horiguchi teaches optical films fixed to frame elements via fastener (see fig. 2-6 element 62).  It would be considered a matter of obvious design choice to use a fastener to further strengthen the bonding of the extended portion to the frame.
Park also does not teach the buffer pad is a double-sided adhesive tape however both are commonly used to interchangeably for this purpose and considered obvious over one another in this instance and examiner takes official notice of this.
Park also does not explicitly teach the polarizer film including a top protective layer (fig. 6 800), a first polarizer protective layer (300) adjacent to the top protective layer, a polarizer layer (100) adjacent to the first polarizer protective layer, and a second polarizer protective layer (700) adjacent to the polarizer layer.  Bi teaches a polarizer film including a top protective layer, a first polarizer protective layer adjacent to the top protective layer, a polarizer layer adjacent to the first polarizer protective layer, and a second polarizer protective layer adjacent to the polarizer layer for providing additional protection.  Bi teaches other embodiments with only a single or two protective layers but indicates offering varying levels of protection (see figs 4 and 5).  Thus it would have been obvious to one of ordinary skill in the art to modify Park in view of Bi to provide additional protection.
Park and Bi do also do not teach the polarizer film including a printed portion on a bottom surface of the polarizer film.  Que teaches forming printing on a bottom surface to form for a frame or light shield (see [0027].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Park and Bi in view of Que to for a frame or light shield.
Regarding claim 20, Park does teach polarizer film includes a first layer (111) of polarizing material adjacent to the first surface, and a second layer (112) of protective material opposite to the first surface, and wherein the extended portion includes only the second layer (fig. 10B).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871